DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 01/07/2021 has been considered but was not found to be persuasive over the rejections in view of Kamata.  Therefore, the rejections are maintained.  The rejections in view of Kaneko (WO2016/072302) are withdrawn for failure to teach the method of lubricating a transmission or gear.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12, 21 – 25, 28 – 30, 34 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Baur et al. (EP 376236) or, in the alternative, under 35 U.S.C. 103 as obvious over Baur et al. (EP 376236) which is published in English as Oppenlaender et al. (US 5,053,154) and which is relied upon for making the rejections.
In regards to claim 12, Oppenlaender teaches adducts of 1,2-butylene oxide as lubricants and lubricants containing the adducts (title).  The adducts are adducts of 1,2-butylene oxide with H-azidic organic compounds such as alcohols and amines (column 1 lines 39 – 45).  The ratio of the butylene oxide to the azidic alcohol or amine is 500:1 to 1:1, or preferably from 300:1 to 10:1  which provides a major amount of the butylene oxide of 90% or higher in the adduct (column 1 lines 65 – column 2 lines 30).  The adduct is useful in a mixture with conventional base oils such as mineral or synthetic base oils and useful in gears for automotive engines or industrial gears (column 2 lines 49 – 60).  The lubricant can have ISO VG (Kv40) of 1500 (column 2 lines 61 – 65).  In example D, the adduct comprises 1,2-butylene oxide and isotridecanol and has Kv40 of 1500, Kv100 of 160 and VI of 225 (column 4).  Thus, steps of using the gear oil in the gear is quickly envisaged or obvious, and when the composition is used in the gear the method of lubricating the mechanical part is intrinsically performed.
In regards to claim 21, oppenlaender provides the method and teaches the composition having the polymer having all of the properties of the claims such as Kv40, Kv100, VI and O/C ratio within the claimed ranges.  Thus, it appears that they are compounds of similar molecular weight and would have similar number of moles of butylene oxide as claimed.
In regards to claim 22, Oppenlaender provides the method and teaches the composition of Example D, comprising 1,2-butylene oxide and isotridecanol.  Since, 1,2-butylene oxide stoichiometrically has a O/C ratio about 0.333, and isotridecanol stoichiometrically has a O/C ratio of about 0.102, and when the butylene oxide is present at preferred ratios of 90% or higher in the composition, the adduct will have a calculated O/C ratio of about 0.31.
In regards to claims 23 – 25, 28 – 30, Oppenlaender provides the method and teaches the composition having the claimed limitations as previously stated.

Claim Rejections - 35 USC § 103
Claims 12, 21, 23 – 29, 31 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al. (US 2014/0194332)
In regards to claim 12, Kamata teaches lubricating oil compositions comprising a hydrocarbon as a low viscosity oil (a) and a polyalkylene glycol (PAG) as a high viscosity oil oxygen to carbon weight ratio of from 0.45 to 0.58 (b) and a compound having an oxygen/carbon weight ratio of from 0.08 to 0.35 c) (abstract).  The low viscosity component a) is mineral oils such as GTL (Group III oil) having a kinematic viscosity at 40ºC (Kv40) of from 5 to 500 mm2/s (cSt) and a Kv100 of from 1.1 to 50 cSt and thus the Kv40 for the PAG will be much higher and would overlap the claimed range[0017, 0018].  
The high viscosity PAG can be from C2-C6 oxides and has a repeat unit (m) of from 2 to 500 mols of the oxide, and are prepared from combinations of alkylene oxides such as butylene oxide alone and alcohols and has Kv100 of from 2.5 to 100 cSt which overlaps the claimed range [0021 – 0024].  The viscosity index (VI) of the lubricating oil composition is from 50 to 1000 and thus provides suitable VI for the PAG which when used would provide Kv40 of the PAG which overlaps the claimed range [0031].  For instance, in the examples, the PAG 1 is a composition having Kv40 of 73.4 and Kv100 of 13.75 which provides a calculated VI of 194 
The mineral oil a) is present in amounts of from 30 to 80% in the composition, the PAG b) is present in amounts of from 3 to 35% by weight of the composition and the compound c) is present at from 1 to 25% by weight of the composition [0029].
In regards to claim 21, Kamata teaches the composition having from 2 to 500 moles of the glycol such as butylene oxide based polyglycols as previously discussed.
In regards to claims 23, 24, Kamata teaches the composition wherein 100% of the moles of the PAG is butylene oxide as previously stated.
In regards to claims 25 – 27, 29, 31 – 33, Kamata teaches the composition having the claimed limitations as previously stated.
In regards to claim 28, Kamata teaches the composition comprising GTL base oil which is Group III oil as previously stated.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that Kamata fails to teach the O/C ratio, kinematic viscosity at 40ºC, VI of PAG or the monomer concentration of BO for the PAG.  The argument is not persuasive.
Kamata teaches Kv100 of the PAG of up to 100 cSt which overlaps the claimed range.  The VI of the base oils can be up to 1000.  Thus, when PAG having overlapping KV100 is used at VI of up to 1000, the claimed Kv40 would be overlapped.  While specific examples with the combination of VI, Kv100 and VI of the claims are not exemplified by Kamata, they are within the scope of the teachings.  For instance, Kamata does not limit the scope of its teachings to the 
Applicants argue that Kaneko (WO 2016/072302) fails to teach transmissions or gears as claimed.  The argument is moot as the current rejections do not rely on Kaneko.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771